DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 05/31/2022. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 11, and 16. 
(a) The Applicant, via the claim amendments filed 05/31/2022 overcome the 35 U.S.C. 101 claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 101 claim rejections.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zych U.S. P.G. Publication 2014/0257621 (hereinafter, Zych), in view of, Rauch DE102013208521A1 (hereinafter, Rauch).
Regarding Claim 1, Zych teaches a computer-implemented method comprising: 
-determining, by a computing system (computing system, Zych, Paragraph 0049 and Figure 9), sensor data of a location of a geographic region collected by one or more vehicles while navigating the location of the geographic region (sensor data collected by a plurality of vehicles (e.g., convoy of hummers) over a set region, Zych, Paragraphs 0068-0071 and Figures 1 and 9), wherein the collected sensor data includes sensor readings generated at least in part by a surface interaction between the one or more vehicles and a road surface of the location (acoustic sensor to determine surface interactions between the vehicle and the surface, Zych, Paragraph 0036); 
-determining, by the computing system, a sensor map representing the geographic region, wherein the sensor map segments a plurality of locations associated with the geographic region into a grid of cells (generating a sensor map from the data, wherein the map is divided into cells, Zych, Paragraph 0042 and Figures 4A and 4B); 
-associating, by the computing system, the collected sensor data with at least one cell in the grid of cells corresponding to the location of the geographic region navigated by the one or more vehicles; (associating sensor data (e.g., acoustic data) with the cells in the gird of cell within the map, Zych, Paragraph 0042 and Figures 4A and 4B); 
-determining, by the computing system, at least one corresponding fingerprint for the at least one cell based at least in part on the collected sensor data associated with the at least one cell (via the vehicle computing system determining a property or properties associated with the cell within the map (e.g., a score given to a cell within the map indicating that the property of the cell is sandy), Zych, Paragraphs 0042-0043, 0036, and Figures 4A and 4B); 
-localizing, by the computing system, at least one vehicle traveling within the geographic region based on the at least one corresponding fingerprint (routing the vehicle or vehicles based on the geographic region’s corresponding fingerprint (e.g., routing around what is determined a non-safe area) and determining where a vehicle is based on the information, Zych, Paragraphs 0069-0071), …
-controlling, by the computing system, operation of the at least one vehicle based at least in part on the localizing (vehicle capable of autonomous operation based on the localizing (i.e., determining the position, Zych, Paragraphs 0066-0067 and 0029-0031, and 0042-0049 and Figures 4-7). 
	Zych does not teach the method to include determining, by the computing system, correlations between cells in the grid of cells and positions associated with a trajectory of the at least one vehicle; and determining, by the computing system, scores for the correlations between the cells in the grid of cells and the positions associated with the trajectory of the at least one vehicle based on degrees to which the cells correspond with the positions, wherein the localizing the at least one vehicle is based at least in part on the scores.
	Rauch teaches determining via a computing system of the vehicle a correlation between grid cells and positions associated with trajectories of vehicles, wherein the determining is based on the correlation (i.e., score) between the grid cells and trajectories of the vehicles (Rauch, Paragraph 0021). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zych to include  determining, by the computing system, correlations between cells in the grid of cells and positions associated with a trajectory of the at least one vehicle; and determining, by the computing system, scores for the correlations between the cells in the grid of cells and the positions associated with the trajectory of the at least one vehicle based on degrees to which the cells correspond with the positions, wherein the localizing the at least one vehicle is based at least in part on the scores, as taught by Rauch.
	It would have been obvious because determining the correlation between the grid and trajectory of vehicles allow for the vehicles to more accurately determine their relative position (Rauch, Paragraph 0021).
Regarding Claim 2, Zych teaches the computer-implemented method of claim 1, wherein the collected sensor data corresponds to acoustic data collected by one or more audio sensors (acoustic sensor to determine surface interactions between the vehicle and the surface, Zych, Paragraph 0036) of the one or more vehicles (sensor data collected by a plurality of vehicles (e.g., convoy of hummers) over a set region, Zych, Paragraphs 0068-0071 and Figures 1 and 9), and wherein the sensor map representing the geographic region corresponds to an acoustic map (via the vehicle computing system determining a property or properties associated with the cell within the map (e.g., a score given to a cell within the map indicating that the property of the cell is sandy, which is a geographic region), Zych, Paragraphs 0042-0043, 0036, and Figures 4A and 4B).
Regarding Claim 3, Zych teaches the computer-implemented method of claim 2, wherein the at least one corresponding fingerprint for the at least one cell corresponds to an acoustic fingerprint that represents acoustic properties associated with the location of the geographic region (via the vehicle computing system determining a property or properties associated with the cell within the map based on acoustic data (e.g., a score given to a cell within the map indicating that the property of the cell is sandy), Zych, Paragraphs 0042-0043, 0036, and Figures 4A and 4B).
Regarding Claim 6, Zych teaches the computer-implemented method of claim 1, wherein the collected sensor data associated with the at least one cell was collected by the one or more vehicles navigating a portion of the geographic region that is represented by the at least one cell (sensor data collected by a plurality of vehicles (e.g., convoy of hummers) over a set region, Zych, Paragraphs 0068-0071 and Figures 1 and 9).
Regarding Claim 8, Zych teaches the computer-implemented method of claim 1, wherein the cells in the grid of cells vary in size (cell size within the grid may vary in size, Zych, Paragraphs 0044-0045 and Figures 4A-4B).
Regarding Claim 9, Zych teaches the computer-implemented method of claim 1, wherein the at least one cell is associated with at least a first fingerprint determined based on (i) a first layer of sensor data with the at least one cell and (sensor data determines a fingerprint (e.g., selecting a route based on the audio data), Zych, Paragraphs 0051-0054 and 0029-0031) (ii) a second fingerprint determined based on a second layer of sensor data associated with the at least one cell based at least in part on the map representing the geographic region (sensor data determines a second fingerprint (e.g., selecting a route based on the visual data), Zych, Paragraphs 0060-0071).
Regarding Claim 10, Zych teaches the computer-implemented method of claim 1, further comprising: routing, by the computing system, at least one vehicle navigating the geographic region based at least in part on the localization of the at least one vehicle and the at least one corresponding fingerprint (navigating the region based on the map data (e.g., selecting a route based on the audio data), Zych, Paragraphs 0051-0054 and 0029-0031).
Regarding Claim 11, Zych teaches a system comprising: 
-at least one processor (processor, Zych, Paragraph 0049 and Figure 9); and 
-a memory storing instructions that, when executed by the at least one processor (memory to store instructions operated on by the processor, Zych, Paragraph 0049 and Figure 9), cause the system to perform: 
-determining sensor data of a location of a geographic region collected by one or more vehicles while navigating the location of the geographic region (sensor data collected by a plurality of vehicles (e.g., convoy of hummers) over a set region, Zych, Paragraphs 0068-0071 and Figures 1 and 9), wherein the collected sensor data includes sensor readings generated at least in part 50Docket No. 48JH-280018by a surface interaction between the one or more vehicles and a road surface of the location (acoustic sensor to determine surface interactions between the vehicle and the surface, Zych, Paragraph 0036); 
-determining a sensor map representing the geographic region, wherein the sensor map segments a plurality of locations associated with the geographic region into a grid of cells (generating a sensor map from the data, wherein the map is divided into cells, Zych, Paragraph 0042 and Figures 4A and 4B); 
-associating the collected sensor data with at least one cell in the grid of cells corresponding to the location of the geographic region navigated by the one or more vehicles; (associating sensor data (e.g., acoustic data) with the cells in the gird of cell within the map, Zych, Paragraph 0042 and Figures 4A and 4B); and 
-determining at least one corresponding fingerprint for the at least one cell based at least in part on the collected sensor data associated with the at least one cell (via the vehicle computing system determining a property or properties associated with the cell within the map (e.g., a score given to a cell within the map indicating that the property of the cell is sandy), Zych, Paragraphs 0042-0043, 0036, and Figures 4A and 4B); and 
-localizing, by the computing system, at least one vehicle traveling within the geographic region based on the at least one corresponding fingerprint (routing the vehicle or vehicles based on the geographic region’s corresponding fingerprint (e.g., routing around what is determined a non-safe area), Zych, Paragraphs 0069-0071), …
-controlling, by the computing system, operation of the at least one vehicle based at least in part on the localizing (vehicle capable of autonomous operation based on the localizing (i.e., determining the position, Zych, Paragraphs 0066-0067 and 0029-0031, and 0042-0049 and Figures 4-7). 
	Zych does not teach the system to include determining, by the computing system, correlations between cells in the grid of cells and positions associated with a trajectory of the at least one vehicle; and determining, by the computing system, scores for the correlations between the cells in the grid of cells and the positions associated with the trajectory of the at least one vehicle based on degrees to which the cells correspond with the positions, wherein the localizing the at least one vehicle is based at least in part on the scores.
	Rauch teaches determining via a computing system of the vehicle a correlation between grid cells and positions associated with trajectories of vehicles, wherein the determining is based on the correlation (i.e., score) between the grid cells and trajectories of the vehicles (Rauch, Paragraph 0021). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zych to include  determining, by the computing system, correlations between cells in the grid of cells and positions associated with a trajectory of the at least one vehicle; and determining, by the computing system, scores for the correlations between the cells in the grid of cells and the positions associated with the trajectory of the at least one vehicle based on degrees to which the cells correspond with the positions, wherein the localizing the at least one vehicle is based at least in part on the scores, as taught by Rauch.
	It would have been obvious because determining the correlation between the grid and trajectory of vehicles allow for the vehicles to more accurately determine their relative position (Rauch, Paragraph 0021).
Regarding Claim 12, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 13, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 16, Zych teaches a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system (memory to store instructions operated on by the processor, Zych, Paragraph 0049 and Figure 9), cause the computing system to perform:  
-51Docket No. 48JH-280018determining sensor data of a location of a geographic region collected by one or more vehicles while navigating the location of the geographic region, wherein the collected sensor data includes sensor readings generated at least in part by a surface interaction between the one or more vehicles and a road surface of the location (sensor data collected by a plurality of vehicles (e.g., convoy of hummers) over a set region, Zych, Paragraphs 0068-0071 and Figures 1 and 9); 
-determining a sensor map representing the geographic region, wherein the map segments a plurality of locations associated with the geographic region into a grid of cells (generating a sensor map from the data, wherein the map is divided into cells, Zych, Paragraph 0042 and Figures 4A and 4B); 
-associating the collected sensor data with cells in the grid of at least one cell in the grid of cells corresponding to the location of the geographic region navigated by the one or more vehicles (associating sensor data (e.g., acoustic data) with the cells in the gird of cell within the map, Zych, Paragraph 0042 and Figures 4A and 4B);
-determining at least one corresponding fingerprint for the at least one cell based at least in part on the collected sensor data associated with the at least one cell (via the vehicle computing system determining a property or properties associated with the cell within the map (e.g., a score given to a cell within the map indicating that the property of the cell is sandy), Zych, Paragraphs 0042-0043, 0036, and Figures 4A and 4B); and …
-controlling, by the computing system, operation of the at least one vehicle based at least in part on the localizing (vehicle capable of autonomous operation based on the localizing (i.e., determining the position, Zych, Paragraphs 0066-0067 and 0029-0031, and 0042-0049 and Figures 4-7). 
	Zych does not teach the medium to include determining, by the computing system, correlations between cells in the grid of cells and positions associated with a trajectory of the at least one vehicle; and determining, by the computing system, scores for the correlations between the cells in the grid of cells and the positions associated with the trajectory of the at least one vehicle based on degrees to which the cells correspond with the positions, wherein the localizing the at least one vehicle is based at least in part on the scores.
	Rauch teaches determining via a computing system of the vehicle a correlation between grid cells and positions associated with trajectories of vehicles, wherein the determining is based on the correlation (i.e., score) between the grid cells and trajectories of the vehicles (Rauch, Paragraph 0021). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the medium of Zych to include  determining, by the computing system, correlations between cells in the grid of cells and positions associated with a trajectory of the at least one vehicle; and determining, by the computing system, scores for the correlations between the cells in the grid of cells and the positions associated with the trajectory of the at least one vehicle based on degrees to which the cells correspond with the positions, wherein the localizing the at least one vehicle is based at least in part on the scores, as taught by Rauch.
	It would have been obvious because determining the correlation between the grid and trajectory of vehicles allow for the vehicles to more accurately determine their relative position (Rauch, Paragraph 0021).
Regarding Claim 17, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 18, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.

Claims 4, 5, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zych U.S. P.G. Publication 2014/0257621 (hereinafter, Zych), in view of Rauch DE102013208521A1 (hereinafter, Rauch), in view of Ying et al. CN104408442A (hereinafter, Ying).
Regarding Claim 4, Zych teaches the computer-implemented method of claim 1.
	Zych does not teach the method to include the sensor data corresponds to acceleration data collected by one or more acceleration sensors of the one or more vehicles, and wherein the sensor map representing the geographic region corresponds to an acceleration map.
	Ying teaches a vehicle system which includes an acceleration sensor (Ying, Paragraph 0031). Moreover, Ying teaches the use of the acceleration sensor to determine the road surface (e.g., a delayed acceleration may indicate a sandy surface indicating a beach setting) (Ying, Paragraphs 0058-0059 and 0031 and Figure 4).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zych to include the sensor data corresponds to acceleration data collected by one or more acceleration sensors of the one or more vehicles, and wherein the sensor map representing the geographic region corresponds to an acceleration map as taught by Ying.
	It would have been obvious because having acceleration sensors in the vehicle helps ensure the correct surface and geographic regions are determined. For example, ensuring the vehicle is traveling on asphalt when the asphalt is covered in leafs. This ensures the vehicle that normal accelerations, speeds, and braking may occur vs. reduced actions for scenarios such as snow or ice covering the road (Ying, Paragrpahs 0004-0005). 
Regarding Claim 5, Zych, as modified, teaches the computer-implemented method of claim 4, wherein the at least one corresponding fingerprint for the at least one cell corresponds to an acceleration fingerprint that represents acceleration properties associated with the location of the geographic region (via the vehicle computing system determining a property or properties associated with the cell within the map based on sensor data (e.g., such as acceleration data as taught by Ying above in Claim 4), Zych, Paragraphs 0042-0043, 0036, and Figures 4A and 4B).
Regarding Claim 14, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 15, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.
Regarding Claim 19, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 20, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zych U.S. P.G. Publication 2014/0257621 (hereinafter, Zych), in view of Rauch DE102013208521A1 (hereinafter, Rauch), in view of Akotkar et al. U.S. P.G. Publication 2019/0049989A1.
Regarding Claim 7, Zych teaches the computer-implemented method of claim 1.
	Zych does not teach the method to include the at least one corresponding fingerprint for the at least one cell is determined based at least in part on a machine learning model, and wherein the machine learning model determines the at least one corresponding fingerprint based on sensor properties that are shared between the collected sensor data associated with the at least one cell.
	Akotkar teaches the use of neural network (i.e., machine learning) to determine the properties (i.e., fingerprints) from audio sensors generated from a vehicle (Akotkar, Paragraph 0015 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zych to include a fingerprint for a cell is determined based at least in part on a machine learning model, and wherein the machine learning model determines the fingerprint based on sensor properties that are shared between instances of sensor data associated with the cell as taught by Akotkar.
	It would have been obvious because using a machine learning model helps classify and determine features identified via the audio data (Akotkar, Paragraph 0015).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667